Citation Nr: 1028232	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder in the 
groin area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The case was remanded by the Board in October 2007 and May 2009 
to afford the Veteran a VA examination.  A review of the record 
indicates that the Board's directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

The Veteran has a skin disorder in the groin area manifested by 
recurrent boils that is as likely as not related to his military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has a skin disorder in the groin area manifested by recurrent 
boils that was incurred in active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II.  The Merits of the Claim  

The Veteran contends that he has a recurring rash in the groin 
area that began in service and has continued since service.

Law

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  



Analysis

The Veteran's service treatment records (STRs) reveal that he was 
treated for a boil at the base of his scrotum in August 1968.  
His discharge examination in October 1969 revealed normal skin.  
In his accompanying report of medical history, the Veteran 
indicated that he did not have any skin diseases.

Post-service medical records show intermittent treatment for the 
Veteran's skin in the groin area.  A record dated in February 
1998 shows that the Veteran had areas of ulceration and pustules 
in his pubic hair initially and then started having problems in 
his perineal area.  He reported that he also had occasional 
problems with the head of his penis getting red, but it was not 
red at that time.  A treatment record dated in June 1998 shows 
that the Veteran had a macular rash present with some erythema 
upon withdrawal of the penis foreskin.  A follow-up record dated 
in July 1998 indicates that the Veteran had been treated for 
boils in the groin region since 1968.  The areas were reported to 
come and go and consisted of large pus or blood filled swellings 
that sometimes had to be drained and usually resolved with 
antibiotics.  He reported that his last episode was several 
months ago.  He also had some sort of rash on the glans of the 
penis that was attributed to a yeast infection as his wife had a 
coexistent vaginal yeast infection at the time.  A treatment 
record dated in November 2000 indicates that the Veteran reported 
problems with an intermittent skin rash, although he also 
reported that he did not have it at that time.  A record dated in 
December 2003 reveals that the Veteran had a small boil in the 
pubic area that was draining.  The Veteran was instructed in care 
for his recurrent boils.  

A letter from J.B., M.D. dated in May 2005 shows that the Veteran 
had been followed for a rash to the genitalia area since he first 
starting seeing the Veteran in 1998.  The Veteran reported to him 
that he had the rash in service in 1968 and that it had been 
ongoing since then.  

Statements from the Veteran's wife dated in January 2005 and June 
2005 show that she met the Veteran in 1970.  She indicated that 
the Veteran suffered from groin infections for as long as she has 
known him and that the infections continued.  A letter from the 
Veteran's brother dated in June 2005 reveals that the skin 
disorder in the groin area had affected the Veteran for over 30 
years.  

The Veteran was afforded a VA examination in August 2009.  His 
claims file was reviewed.  The Veteran reported that he had been 
having a rash in the groin area, mainly on the right side, and 
also on the penis, off and on since 1969/1970.  He reported that 
he did not currently have any rash or any skin condition.  The 
course of the condition was reported to be intermittent.  The 
Veteran denied having skin disease treatment in the last 12 
months.  Examination revealed no rash or any lesions; as reported 
by the Veteran, he had no skin rash at that time.  No disability 
was diagnosed.  The examiner indicated that an opinion as to the 
etiology could not be given as there was no skin condition 
present at that time.  

Here, the evidence shows that the Veteran had a boil on the base 
of his scrotum in service.  Post-service medical records show 
that he has been diagnosed with recurrent boils.  A record dated 
in July 1998 indicates that the Veteran had been treated for 
boils in the groin region since 1968.  The Veteran indicated to 
the VA examiner that he had an intermittent rash in the groin 
area that began in service.  He also reported to Dr. J.B. that 
the rash began in 1968 and continued since then.  In this regard, 
a layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the 
Veteran is competent to testify regarding onset and continuity of 
a skin disorder in the groin area.  Additionally, in some 
instances, lay evidence may be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  

The Veteran has provided credible and competent lay evidence that 
the recurrent skin disorder that he has post-service is the same 
disorder that he had in service.  Additionally, he has provided 
credible and competent lay evidence of a continuity of 
symptomatology.  The Veteran's lay evidence is supported by 
objective medical findings of recurrent boils in the groin area.  
No medical professional has provided any negative nexus opinion 
to indicate that the Veteran's current skin disorder is not the 
same as the skin disorder first experienced in service.  
Therefore, on the basis of the objective medical evidence, the 
Veteran's competent and credible lay statements, the absence of 
any negative nexus opinions, and affording the Veteran the 
benefit-of-the-doubt, the Board finds that it is at least as 
likely as not that the Veteran has a skin disorder in the groin 
area manifested by recurrent boils that was incurred in service.  


ORDER

Entitlement to service connection for a skin disorder in the 
groin area manifested by recurrent boils is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


